EXHIBIT 10.2 FIRST AMENDMENT TO CREDIT AGREEMENT This FIRST AMENDMENT (this “ Amendment ”) to the Credit Agreement referred to below is entered into as of March 17, 2014, among KIMCO REALTY CORPORATION, a Maryland corporation (“ Kimco ”), PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the “ Administrative Agent ”) for the several banks, financial institutions and other entities from time to time party to the Credit Agreement referred to below (the “ Lenders ”), and the Lenders party hereto. Unless the context otherwise requires, capitalized terms used herein without definition shall have the meanings ascribed to them in the Credit Agreement dated as of April 17, 2012 (as the same may be amended, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), among Kimco, the Lenders, the Administrative Agent, and the other agents party thereto. R E C I T A L S : WHEREAS, the Existing Revolving Credit Agreement has been or will be amended effective as of the date hereof (such amendment, the “ Existing Revolving Credit Agreement Amendment ”); WHEREAS, Section 10.1 of the Credit Agreement provides, in part, that “if a Lender hereunder is also a “Lender” as defined in and pursuant to the Existing Revolving Credit Agreement and approves any amendment or modification to the Existing Revolving Credit Agreement or any other “Loan Document” as defined in the Existing Revolving Credit Agreement, then, to the extent such amendment or modification relates to terms also contained in this Agreement or any other Loan Document, as applicable, such Lender shall be deemed to have approved such amendment or modification to this Agreement or such other Loan Document, as applicable ” ; and WHEREAS, the parties hereto constitute the Required Lenders, Kimco and the Administrative Agent, and such parties desire to amend the Credit Agreement to make changes in certain of the covenants and related definitions, exhibits and schedules that correspond to the amendments effected by the Existing Revolving Credit Agreement Amendment; NOW, THEREFORE, in consideration of the mutual agreements contained in the Credit Agreement and herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby mutually agree as follows: Article I Amendments Section 1.1.
